Citation Nr: 1545948	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-18 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for schizophrenia.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to February 1989.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On his June 2011 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  The Veteran was notified that he was scheduled for a hearing in August 2015; however, the Veteran failed to report to the hearing.  The Veteran has not requested that the hearing be rescheduled and has not provided good cause as to why he did not attend the hearing.  As such, the Board finds that there are no pending hearing requests at this time.

The Board notes that the Veteran's address has changed on numerous occasions throughout the appeal period.  In a November 2012 report of general information, the RO noted that it had contacted the Veteran's representative to obtain the Veteran's current address.  The representative stated that they did not have an address or telephone number for the Veteran.  Accordingly, the most recent notifications, to include the hearing notice, were sent to the Veteran's most recent address of record in [redacted], South Carolina.  The record does not show that the Veteran's hearing notice was returned as undeliverable.  As such proper mailing of the hearing notice is established.  The Veteran has an obligation to assist in the adjudication of his claim in notifying VA of any change in address.  See Wood v Derwinski, 1 Vet. App, 190, 193 (1991).  Accordingly, the Board will proceed with appellate review.





FINDINGS OF FACT

1.  A September 2005 rating decision denied reopening service connection for schizophrenia on the basis that new and material evidence had not been received (i.e., the evidence of record did not show that the Veteran had a psychiatric disorder that was related to service).

2.  Additional evidence received since the September 2005 rating action on the issue of service connection for schizophrenia raises a reasonable possibility of substantiating the claim.

3.  The Veteran was not exposed to toxic waste or harmful chemicals in service.

4.  Symptoms of a psychiatric disorder were not chronic in service or continuous after service separation. 

5.  Schizophrenia did not manifest to a compensable degree within one year of separation from service.

6.  The Veteran's psychiatric disorder is not related to service, to include due to the claimed chemical exposures in service.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision became final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for an acquired psychiatric disorder, to include schizophrenia have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of whether new and material evidence has been received to reopen the claim for service connection for schizophrenia has been considered with respect to VA's duties to notify and assist.  Given the partially favorable outcome of this decision (reopening of service connection), there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist as to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In a letters dated in July 2010 and July 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for a psychiatric disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence, other than his own statements, showing that an event, injury, or disease occurred in service.  As explained in this decision, the Board finds that the weight of the evidence demonstrates no in-service exposure to toxic waste or other harmful chemicals, no symptoms, injury, or disease related to a psychiatric disorder in service, and no continuity of symptoms since service separation.  Thus, there is no reasonable possibility that a VA opinion could aid in substantiating the claim for service connection because there is no relevant injury, disease, event, or exposure in service to which any current disorder could be related by competent opinion.  See 
38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Accordingly, the Board finds that no further development of the Veteran's claim for service connection for schizophrenia is required.  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received. 38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 


New and Material Evidence-Analysis 

By way of procedural background, the Veteran was initially denied service connection for schizophrenia in a June 2002 rating decision.  The Veteran was notified of the 2002 decision via a letter dated in June 2002.

In a March 2005 statement, the Veteran indicated that he never received any letter in June 2002 notifying him of the denial of his service connection claim for schizophrenia.  He also notified VA that his addressed had changed.  

The record shows that the RO sent the Veteran a letter in June 2002 notifying him of the 2002 rating decision, which denied his claim for service connection for schizophrenia.  The RO used the address currently of record at that time.  
Although the Veteran asserts that he never received the June 2002 rating decision or any notice from VA, "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'" Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 71 L.Ed. 131 (1926)).  To rebut the presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  See Ashley, 2 Vet. App. at 309.  Absent the production of such clear evidence, delivery is proven.  If, on the other hand, clear evidence is presented to rebut the presumption of regularity, the burden then shifts to the Secretary to establish proper mailing of notice in accordance with the applicable case law.  See Baxter v. Principi, 17 Vet. App. 407, 410 (2004). 

Whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process."  Jones v. West, 12 Vet. App. 98, 102 (1998).  Instead, the clear evidence requirement mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery, as not all address errors rise to the level of clear evidence to rebut the presumption of administrative regularity in the mailing of notice.  See Santoro v. Principi, 274 F.3d 1366, 1370 (Fed. Cir. 2001) (in holding the use of wrong ZIP code inconsequential to delivery, the Court stated that "an address containing errors inconsequential to delivery is still proper"); Jones v. West, 12 Vet. App. 98 (1998) (holding the failure to include room number on street address to which VA sent documents and notice to the claimant that his disability compensation would be suspended, was not alone sufficient to overcome the presumption of regularity, where record showed no evidence that the notice was returned as undeliverable); Clark v. Nicholson, 21 Vet. App. 130, 133 (2007) (holding that a veteran did not present clear evidence to rebut presumption of regularity that applies to VA mailings when he asserted that he did not receive notice of an unfavorable RO decision due to VA's failure to include a "NE" postdirectional designator in his street address, as such omission was inconsequential to delivery). 

The Veteran has not shown that VA did not follow its regular mailing practices or that its practices were not regular.  There is no record that the RO's mailing of the June 2002 rating decision was returned as undeliverable; nor is there any communication from the Veteran at that time that notified VA of any change of address.  VA would have no way of knowing that the Veteran did not receive the rating decision if the Veteran did not put VA on notice.  Consequently, the Board concludes that the presumption of regularity has not been rebutted.  As such proper mailing is established. 

As the Veteran did not submit a notice of disagreement, and no evidence was received within the year following the June 2002 letter such that the provisions of 38 C.F.R. § 3.156(b) would apply, the June 2002 rating decision became final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Subsequently, in a September 2005 rating decision, the RO denied reopening the claim for service connection for schizophrenia as new and material evidence had not been received.  Specifically, the newly obtained evidence did not tend to show that the Veteran's currently diagnosed psychiatric disorder was incurred in or otherwise related to service.  The Veteran was notified of the decision in a September 2005 letter, mailed to his address of record at that time.  The Veteran did not file a notice of disagreement with the September 2005 rating decision.  Therefore, the September 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the September 2005 rating decision included service treatment records, VA treatment records from July 2000 to June 2005, and the Veteran's lay statements.  

In support of the current application to reopen service connection for schizophrenia, the new evidence associated with the record since the September 2005 rating decision includes, in pertinent part, the Veteran's statements in his July 2011 substantive appeal (VA Form 9).  Specifically, the Veteran stated that he was exposed to toxic waste and chemicals while on a ship in service.  The Veteran stated that "these exposures could of caused psychosis or hallucinations." 

After a review of all the evidence of record, lay and medical, and presuming the credibility of the Veteran's statement for the limited purpose of reopening the claims, the Board finds that the July 2011 statement is new and material as it relates to an unestablished fact necessary to substantiate the claim for service connection for schizophrenia.  In other words, it provides evidence in support of a finding that the Veteran's psychiatric disorder may be related to an event in service (i.e., exposure to chemicals).  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.

Further, the Board may proceed with adjudication on the merits of the Veteran's claim.  Although the RO did not reopen the Veteran's claim for service connection, finding that new and material evidence had not been presented; the Court stated in Bernard v. Brown, "The fact that the RO decided the veteran's claim upon a finding that the veteran had not presented new and material evidence to reopen the claim does not thereby limit the scope of the Board's review of 'the matter' on appeal." Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  The Board is required, however, to address whether the Veteran has been given adequate notice of the need to submit evidence or argument on the question at issue, an opportunity to submit such evidence and argument, and an opportunity to address that question at a hearing; if not, the Board must address whether the claimant has been prejudiced thereby.  Id. at 393. 

In the present case, the Board finds that the Veteran was given adequate VCAA notice of the need to submit evidence or argument on the issue of entitlement to service connection in this case, and that he has been given an opportunity to submit such evidence and argument.  See July 2010 and July 2012 notice letters. Accordingly, because the Veteran has had opportunity to address the merits of this claim, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the Veteran. See Bernard, at 393.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of schizophrenia (includes psychosis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection-Analysis

The Veteran essentially contends that he has a psychiatric disorder, diagnosed as schizophrenia, that is related to service.  In his July 2011 substantive appeal (VA Form 9), the Veteran stated that he was exposed to toxic waste and chemicals while on a ship in service.  The Veteran stated that "these exposures could of caused psychosis or hallucinations." 

Initially, the Board finds that the Veteran has been diagnosed with a psychiatric disorder.  Although the Veteran's claim specifically claimed only service connection for schizophrenia, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record, the Board has recharacterized the claim as reflected on the title page. 

In a January 2001 psychological evaluation from the Community Counseling Services, the Veteran was seen at a correctional facility during his incarceration.  After an interview with the Veteran and after performing a mental status examination, the Veteran was diagnosed with schizophrenia, paranoid type, depressive disorder, and a personality disorder.  An opinion as to the etiology of these disorders was not provided.  As such, the Board finds that the Veteran has a currently diagnosed psychiatric disorder.

Next, the Board finds that the Veteran's psychiatric disorders were not chronic in service.  Service treatment records are negative for any complaints, diagnoses, or treatment for a psychiatric disorder.  In a January 1989 service separation exam, the Veteran had a normal clinical psychiatric evaluation and a psychiatric disorder was not noted.  As such, symptoms of a psychiatric disorder were not chronic in service.

Next, the Board finds that the Veteran's psychiatric symptoms have not been continuous since service separation.  The evidence demonstrates that the Veteran was first diagnosed with a psychiatric disorder in approximately 2000, more than 10 years after service discharge.  The evidence includes a November 2000 independent psychiatric evaluation from Dr. R.F.  In the report, Dr. R.F. noted that he had spoken with the Veteran's mother who reported that the Veteran began showing a preoccupation with the color purple about a year and half ago.  Over the last 18 months, the Veteran's mother stated that she had seen a "severe change" in the Veteran.  She noted that the Veteran talked about seeing faces of his grandfather, grandmother, father with a wolf face with one eye, and he would awaken screaming from nightmares.  The Board finds that this evidence tends to show that the Veteran's symptoms began many years after service separation.  

VA treatment records also show that the Veteran first sought treatment for his symptoms in approximately 2002, many years after service separation.  Further, in his initial  December 2000 claim for VA compensation benefits, the Veteran reported that his mental disorder began in 1999, approximately 10 years after separation from active duty service.  For these reasons, the Board finds that the Veteran's psychiatric disorder did not manifest to a compensable degree within one year from service separation and symptoms of a psychiatric disorder have not been continuous since service separation.  
 
Next, the Board finds that the weight of the evidence of record does not demonstrate that the Veteran's psychiatric disorder is related to service.  The Veteran has asserted that he was exposed to toxic waste and chemicals while on a ship in service.  The Veteran stated that this claimed exposures "could" have caused psychosis or hallucinations.  However, despite numerous psychiatric treatment records, the Veteran never reported that he believed his psychiatric disorders were related to service, to include exposure to toxic waste or other chemicals.  Treatment records also do not provide a medical opinion linking the Veteran's psychiatric disorders to service or to chemical exposure. 

The Board finds that that the Veteran's lay statements are not credible to establish that he was actually exposed to toxic waste or other harmful chemicals in service, and his lay assertions of exposure to other hazardous materials, similarly, have not been corroborated by evidence of record.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

In the Veteran's July 2011 lay statement submitted in support of his claim, he did not specify what hazardous materials to which he was exposed to, outside of the vaguely claimed "toxic waste" and "chemicals."  Further, in a July 2012 letter, the RO asked the Veteran to provide evidence that supported his claimed exposure to chemicals while aboard ship along with medical evidence showing a link between the chemical exposure and his psychiatric disorder.  To date, the Veteran had not provided any additional information. 

In other words, the Veteran has not submitted any evidence, outside of his own bare lay assertions, to corroborate his allegation of exposure to toxic waste or other chemicals while in service.  The Board emphasizes that the Veteran's allegations are vague and lack any details as to the nature and extent of the claimed exposure to "toxic waste" and "chemicals."  As such, the Veteran's assertions are unreliable, unpersuasive, and lack probative value. Absent either credible evidence of exposure or corroborating evidence of actual exposure to toxic chemicals in service, the Board finds that there is no basis for direct service connection due to the alleged chemical exposures.  Under the circumstances of this case,  the Veteran's own assertions are insufficient to establish actual exposure to toxic waste or harmful chemicals in service.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Board finds that the Veteran's own speculations as to causation based on alleged exposure to hazardous chemicals, alone, is not enough to support a grant of service connection.  The record does not otherwise indicate a nexus between the Veteran's currently claimed psychiatric disorder and the alleged toxic waste exposure or other unidentified chemicals in service.  

Accordingly, the Board finds that the Veteran's own statements as to both the in-service exposure and his statements attempting to provide a nexus between his claimed disorder and the alleged exposures are of no probative value.  As the Veteran's vague assertions of chemical exposure lacks probative value, it follows that the Veteran is not competent to provide an opinion regarding a nexus between a psychiatric disorder such as schizophrenia and the alleged exposure toxic waste or chemicals in service.  For all the reasons discussed above, a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include schizophrenia.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for schizophrenia is reopened; the appeal is granted to this extent only.

Service connection for an acquired psychiatric disorder, to include schizophrenia is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


